Citation Nr: 0328192	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a low back injury allegedly 
occurring during hospitalization at a VA facility in 
September 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought.  

The case was previously before the Board in January 2001, at 
which time it was Remanded to obtain records and for 
consideration of law enacted during the pendency of the 
appeal.  The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDINGS OF FACT

1.  There has been full compliance with the duty to assist 
and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  There was no additional back disability as a result of 
hospitalization at a VA facility in September 1998.


CONCLUSION OF LAW

The criteria for the award of compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for additional a back disability have 
not been met or approximated.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.358, 3.800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to compensation benefits  
under 38 U.S.C.A. § 1151 for additional back disability.  In 
essence, he contends that he slipped and fell, injuring his 
back, while hospitalized for treatment at a VA medical center 
in September 1998, where he allegedly incurred such 
additional disability.

As noted in a September 2001 letter from the RO to the 
veteran, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former requirement that claims be 
"well grounded".  This law also redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The changes brought about by this new law were set forth in 
the foregoing letter inter alia from the RO.  

The claim was filed on December 9, 1998.  In March 1999, the 
RO had initially denied the veteran's claim based upon a 
finding that it was not well grounded.  The current standard 
of review requires that after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a)  (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in  resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United  States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an  'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In January 2001 and August 2002, correspondence was issued to 
the veteran informing him of his rights and obligations under 
the VCAA.  In May 2003, the RO issued a Supplemental 
Statement of the Case in which the veteran's claim was 
readjudicated based on the current standard of review.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the  substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Secondly, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform  
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the Board's January 2001 remand, 
and the September 2001 letter from the RO which specifically 
referenced VCAA and additional notification and development 
requirements.  In its March 2003 supplemental statement of 
the case, the RO again advised the veteran of his rights and 
responsibilities under the VCAA.  The foregoing supplemental 
statement of the case advised the veteran of the development 
taken and the basis for the denial of his claim and again set 
forth the  criteria for VCAA.  In the Board remand and 
information provided by the RO, the veteran was advised that 
there was no competent medical evidence of additional back 
disability arising out of or related to care performed at a 
VA facility in September 1998.  Based on the specific notice 
provided to the veteran and the development which has been 
accomplished, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board finds that reasonable efforts have been made to  
assist the veteran in obtaining evidence necessary to  
substantiate his claim, and that there is no reasonable  
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained the veteran's VA 
treatment records not only for the September 1998 period of 
VA treatment in question, but for other periods of VA  
treatment.  The RO obtained medical records as they were 
identified by the veteran.  The veteran was asked by the RO 
to identify any other sources that could corroborate his 
claim.  He  failed to identify any such source.  It does not 
appear that  there are any additional pertinent treatment 
records to be requested or obtained.  

In view of the fact that all available evidence has been  
obtained and the veteran has not identified any additional  
evidence, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is  
to be provided by VA, has been fulfilled.  Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  

It is noted that the January 2001 Board remand requested 
specific development of the medical record, including 
obtaining copies of the veteran's complete clinical records  
for his period of hospitalization.  The remand also requested 
that the RO review the evidence obtained and readjudicate the 
claim.  This has been accomplished.

After obtaining the veteran's VA treatment records, including 
the records from the treatment of the veteran in September 
1998, the RO concluded that a VA examination in connection 
with his claim was not necessary.  Under the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service [in this case, with VA medical  
treatment].  See 38 U.S.C.A. § 5103A (West  2002).  This duty 
was clarified in the implementing  regulations which specify 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or  persistent or recurrent 
symptoms of disability; (B)   Establishes that the veteran 
suffered an event, injury or  disease in service, . . .; [in 
this case, with VA medical  treatment in September 1998] and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with  another service-connected disability.  38 
C.F.R. § 3.159(c)(4)(i)).  As will be explained below, there 
is competent medical evidence showing that there was no 
additional back disability, and there is no competent lay or 
medical evidence of such additional disability subsequent to 
the September 1998 VA hospitalization in question.   
Accordingly, there is sufficient evidence to decide this 
claim and a medical examination and opinion was properly  
deemed unnecessary by the RO.  

In conclusion, the veteran was advised of the medical 
evidence he needed and was provided ample opportunity to 
submit or identify additional evidence or argument in support 
of his claim.  He failed to submit such evidence or identify 
its location.   

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received after October 1997.  Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

A review of the evidence of record demonstrates that the 
veteran had previously claimed entitlement to service 
connection for a low back condition and the claim was denied 
by an unappealed rating issued in April 1981.  In fact, when 
the veteran was admitted for the complained of 
hospitalization, he reported back complaints pre-existing the 
alleged slip and fall.  The hospitalization records do not 
reference the claimed slip and fall.  

An assortment of medical records, as referenced in the May 
2003 Supplemental Statement of the Case, associate the 
veteran's back condition to various industrial accidents 
rather than to service or to treatment at any VA facility.

In this case, the only evidence supporting the claim are the 
veteran's own uncorroborated assertions.  On the other hand, 
the absence of reference to the purported incident in 
hospital records is regarded as significant because if the 
incident indeed had occurred there would have been medical 
follow-up and documentation in the ordinary course of 
business.  The absence of such records weighs heavily against 
the claim.  Under the circumstances, the preponderance of the 
evidence is against the claim.   

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 




ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a back injury is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

